Citation Nr: 1502425	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-22 969	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as secondary to service-connected diabetes mellitus with erectile dysfunction.  

2.  Entitlement to service connection for arthritis of the joints, claimed as secondary to service-connected diabetes mellitus with erectile dysfunction.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and wife
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  By November 2014 letter (to the Veteran and to his attorney/representative) , the Board offered the Veteran an opportunity to appear at another hearing before a Veterans Law Judge who would decide his appeal.  (The letter to the Veteran, at his address of record, was returned undelivered.  As noted, his attorney was also provided the notification.)  They were provided 30 days to respond.  There has been no response from the Veteran, and the Board assumes he does not want another hearing and is proceeding with consideration of his appeal.  A transcript of the August 2010 hearing is associated with the file. 

In April 2011, the Board remanded the case to the RO for additional development of the three issues on appeal.  Two other issues then on appeal (i.e., special monthly compensation based on loss of use of a creative organ and service connection for coronary artery disease) were also remanded to the RO, and have were resolved in favor of the Veteran; therefore, they are no longer before the Board.  

The issues of service connection for bilateral eye and knee disabilities were raised by the Veteran in March 2014; the issue of service connection for prostate cancer, claimed as due to Agent Orange exposure, was raised by him in June 2014 and November 2014; and the issue of a temporary total disability rating under 38 C.F.R. § 4.30 was raised in December 2014.  Moreover, as noted in the Board decision of April 2011, the Veteran referenced his children's birth defects, as related to herbicide exposure in Vietnam, in a June 2009 substantive appeal statement.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for arthritis of the joints, claimed as secondary to diabetes mellitus with erectile dysfunction, and for a psychiatric disability to include PTSD, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

BPH was not manifested during active duty; was first diagnosed many years after service, and is not whown to be related to an injury, disease, or event therein, including as due to exposure to Agent Orange/herbicides; and is not shown to have been casued or aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for BPH, including as secondary to diabetes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in June 2008.  The Veteran was notified of the type of evidence to substantiate the claim for service connection for BPH (characterized as "urinary problems"), namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified of the type of evidence to substantiate the claim of a service connection on a secondary basis, namely, evidence of a service-connected disability either causing or aggravating a current disability.  

Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran testified at a hearing before a Veterans Law Judge, other than the undersigned, in August 2010. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2010, the Veterans Law Judge indicated that the hearing would focus on the issue of service connection for BPH and discussed the elements of the claim that was lacking to substantiate the claim, particularly whether it was related to service-connected diabetes.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, his representative at that time.  The representative and the Veterans Law Judge asked questions to ascertain the etiology of the BPH.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained pertinent VA records of the Veteran.  He has not identified any additionally available evidence for consideration in his appeal.  VA has also conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  A VA medical opinion regarding the etiology of the Veteran's BPH was obtained in March 2012.  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds the opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

The VA opinion report addressing the etiology of the BPH did not include an opinion whether the Veteran's exposure to Agent Orange while serving in Vietnam, or other event in service, led to his development of BPH many years after service; it focused on whether the BPH is linked to the Veteran's service-connected diabetes.  However, the Board finds that an additional medical opinion is not necessary to decide the claim.  While there is evidence of current BPH and evidence that the Veteran suffered an event in service (i.e., Agent Orange exposure), there is no evidence tending to indicate that BPH may be with the established exposure to Agent Orange in service.  The Secretary of VA, who is required under 38 U.S.C.A. § 1116(b) to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange, has not done so with regard to BPH.  Therefore, another medical examination or medical opinion is not required under VA's duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection for BPH

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to certain herbicide agents during active service, a presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with such exposure, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that it has reviewed all of the evidence in the Veteran' claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran claims that he has BPH, initially characterized as urinary problems, that is attributable to his period of service.  More specifically, he attributes his BPH to his service-connected diabetes mellitus.  He asserted in his November 2007 claim that his urinary problems manifested since the development of his diabetes.  At a hearing in August 2010, he briefly described his problems and, when asked whether his doctor has related his prostate problems to diabetes, he responded that his VA nurse practitioner only indicated that his prostate was enlarged.  

The Veteran's active duty from December 1963 to January 1968 included a tour of duty in Vietnam from August 1965 to June 1966.  Service treatment records do not show any complaint, finding, history, diagnosis, or treatment for BPH or symptoms thereof.  On service separation physical examination in January 1968, the genitourinary system was normal.  

After service, private records show that in November 2001, the Veteran's prostate was normal-sized.  In a statement dated in March 2004, Dr. Karmel confirmed that the Veteran's type 2 diabetes mellitus was diagnosed in May 2003.  VA records show that in August 2007, the Veteran complained of a history of voiding more frequently.  The impression was hypertrophy (benign) of the prostate without urinary obstruction.  He was prescribed terazosin for his symptoms; in January 2008, the Veteran reported that he could not tell whether he had improvement with the medication (he evidently stopped taking it).  In July 2008, the Veteran reported he urinated more than three to four times a night, and he was restarted on terazosin (which thereafter continued to be listed as one of his active medications).  In March 2013, his BPH was noted to be stable and he was continued on terazosin.  

In March 2012, a VA physician's medical opinion was obtained regarding whether the Veteran's BPH was caused by his diabetes mellitus.  After reviewing the Veteran's VA treatment records, the consulting provider opined that the BPH was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that BPH was neither caused nor aggravated by diabetes; rather, it was caused by normal aging process, changes in hormone balance, cell-growth factors, and in some cases genetics.  There is no other medical opinion of record that addresses the relationship, if any, between the Veteran's BPH and his diabetes mellitus.  

On the basis of the Veteran's service treatment records alone, BPH was not affirmatively shown to have been present in service.  As previously described, there was no notation of BPH or symptoms thereof during service, to include on service separation physical examination in January 1968.  Moreover, the Veteran has not claimed that his BPH developed during service.  Rather, he has stated that his urinary problems began after the development of diabetes (in 2003).  Thus, service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

By his own report the Veteran has indicated that his BPH was not manifest until many years after service.  That is, he did not begin to experience symptoms until after diabetes was diagnosed in 2003.  Medical evidence in the file documents his voiding complaints from 2007.  Given the lack of competent evidence of symptomatology shown in the years after service, service connection for BPH based on chronicity and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is clearly not warranted.

Considering that BPH was first diagnosed more than 30 years after the Veteran was discharged from service in 1968, the provision of 38 C.F.R. § 3.303(d) applies.  After review of the record, the Board finds that there is no competent evidence that the Veteran's BPH, first documented many years after service, is otherwise related to an injury, disease, or event of service origin.  38 C.F.R. § 3.304(d).  Notably, he served a tour of duty in Vietnam (from August 1965 to June 1966), and based on such service is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(f).  However, BPH is not on the list of diseases recognized by VA as having a presumed association with such exposure.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran may still establish service connection by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, he has not specifically attributed BPH to his exposure to Agent Orange in service, and there is no evidence in the record suggesting that BPH may be related to his presumed herbicide exposure.  The Veteran has not furnished any evidence to suggest that his Agent Orange exposure led to the development of BPH many years after service, and as previously discussed VA has no duty to assist the Veteran in obtaining a medical opinion on that matter given that there is no evidence to suggest that BPH may be associated with Agent Orange exposure in service.  As there is no competent medical evidence favorable to the claim, the preponderance of the evidence is against the claim based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Finally, on the question of whether BPH was caused or aggravated by service-connected diabetes mellitus, as is the Veteran's primary contention, to the extent the Veteran asserts that there is an association between BPH and diabetes, his opinion as a layperson is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  Because he is a layperson, The Veteran, is not competent to diagnose BPH based on personal observation, so any inference based on what is not personally observable cannot be competent lay evidence.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.

However, the medical opinion provided by a VA examiner in March 2012 is based on a review of the onset, clinical course, and status of the Veteran's BPH.  The examiner is qualified by education and training to offer a medical opinion on the etiology of the diagnosed BPH, and she concluded that it was less likely than not that the BPH was caused by or aggravated by diabetes.  She provided rationale for the opinion, remarking that the condition of diabetes was not a factor in the cause or aggravation of the condition of BPH.  She noted the known etiological factors for BPH.  Thus, the competent medical evidence opposes rather than supports the claim that the Veteran's service-connected diabetes mellitus caused or aggravated his BPH.  As the preponderance of the evidence weighs against the claim under the theory of secondary service connection under 38 C.F.R. § 3.310, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

For the above reasons, considering all applicable theories of service connection, service connection for BPH, is not warranted.  


ORDER

The appeal seeking service connection for BPH (claimed as secondary to service-connected diabetes mellitus with erectile dysfunction) is denied.    


REMAND

Regarding service connection for arthritis of the joints, in April 2011 the Board remanded the case to the RO in part for a medical examination and opinion regarding the nature and likely etiology of any arthritic condition of the Veteran.  Thereafter, updated VA outpatient records and private medical treatment records from Dr. Ennis were received, and the Veteran underwent a March 2012 VA examination.  However, the VA examiner's opinion is not complete, as requested in the Board remand.  The VA examiner was requested to furnish an opinion, with rationale, as to whether it was at least as likely as not that the arthritis of the joints was caused or aggravated by the service-connected diabetes mellitus with erectile dysfunction.  In the VA examination report, the examiner diagnosed knee arthritis (confirmed by X-ray studies in the left knee only) and cervical spine degenerative joint disease, and opined that the Veteran's arthritis in the knees and cervical spine was not related to his diabetes as there was no causative relationship between the two.  This conclusory opinion is deficient.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Moreover, the VA examiner did not provide an opinion as to whether the arthritis was aggravated by the Veteran's diabetes with erectile dysfunction.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  In light of the foregoing, the VA examination report should be returned to the VA examiner for an addendum report, and if he is not available, to another VA physician to address the questions at issue.

Regarding service connection for a psychiatric disability to include PTSD, on March 2012 VA examination the examiner diagnosed alcohol abuse, and found that the Veteran did not meet the DSM-IV criteria for PTSD, nor did he have any mental disorder that conformed with DSM-IV criteria.  In the remarks section, she noted that she and the Veteran agreed that he did not have PTSD.  The examiner indicated that she had reviewed the claims file, but she did not reference any of the VA outpatient records showing the Veteran's diagnoses of generalized anxiety disorder and recurrent depression, along with his prescription medication for psychiatric symptoms.  The examiner should furnish an explanation, reconciling her conclusion which is at odds with what is shown on the outpatient treatment records.  As the medical opinion lacks adequate rationale to decide the claim, the file should be returned for an addendum opinion.  

Accordingly, the case is REMANDED for the following:

1.  The RO should forward the Veteran's file to the VA orthopedic examiner who furnished the March 2012 opinion (or to another VA orthopedic provider the March 2012 provider is unavailable), for an addendum opinion clarifying the nature and etiology of the Veteran's arthritis.  The examiner should again review all pertinent records associated with the claims file. 

The examiner should furnish an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's joint  arthritis was caused or aggravated by his service-connected diabetes mellitus with erectile dysfunction.  The examiner should consider treatment records in the file to include records from Dr. Ennis (showing degenerative changes in the cervical spine in April 1989 and treatment for knee pain in the mid-1990s), and the Veteran's testimony to the effect that his primary care physician, Dr. Ennis, informed him that his arthritis and limitation of motion were related to his diabetes.  The examiner must furnish an explanation of rationale, with reference to supporting data.  

If the requested opinion cannot be provided without a re-examination of the Veteran, then arrange for the Veteran to be re-examined.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found based on the evidence of record and current medical knowledge.

2.  The RO should also forward the Veteran's file to the VA psychiatric examiner who furnished the March 2012, opinion (or to another VA psychiatrist or psychologist if she is not available) secure an addendum opinion clarifying the nature and etiology of the Veteran's mental disorder.  The examiner should again review all pertinent records associated with the record. 

The examiner should clearly identify (by diagnosis) all psychiatric disorders found on examination (and any psychiatric disorder diagnosed since the filing of the Veteran's claim in 2008).  As to any diagnosis of PTSD, the examiner should indicate whether it is related to either a verified stressor or to a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.  As to any diagnosis other than PTSD, the consulting provider should opine whether it is at least as likely as not (a 50 percent or better probability) that such disorder was manifested in, or is otherwise causally related to, the Veteran's service.  

The examiner should note/consider that treatment records in the file show diagnoses of generalized anxiety disorder and recurrent depression (and show he is prescribed medication for psychiatric symptoms).  The examiner should reconcile such evidence with the March 2012 conclusion that the Veteran did not have a mental disorder that conformed with DSM-IV criteria.  The examiner must include rationale, citing to supporting data.  

3.  After the above development requested is completed, readjudicate the claims of service connection for arthritis of the joints (to include as secondary to service-connected diabetes mellitus with erectile dysfunction), and for a psychiatric disability, to include PTSD.  If either remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


